Appeal by defendant from a judgment of the Supreme Court, Nassau County (Vitale, J.), rendered February 10, 1982, convicting him of petit larceny, upon his plea of guilty, and imposing' sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of probation of three years. As so modified, judgment affirmed and case remitted to the Supreme Court, Nassau County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). Under the particular circumstances of this case, a sentence of probation is warranted. We observe that it would be in defendant’s best interests if the terms of probation include, inter alia, the requirements that defendant undergo a course of psychiatric counseling and therapy, and that he maintain good standing in a program of study leading, at minimum, to the acquisition of a high school diploma. Thompson, J. P., Bracken, Rubin and Boyers, JJ., concur.